
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10



AGENCY AGREEMENT


        This AGENCY AGREEMENT (this "Agreement") is entered into and effective
as of this 17th day of March, 2004, by and between NORTH AMERICAN
SCIENTIFIC, INC., a Delaware corporation ("NASI"), and NOMOS CORPORATION, a
Delaware corporation ("NOMOS").


RECITALS


        WHEREAS, NASI produces and sells the products described on Schedule A
attached hereto (such seeds being referred to herein, collectively, as "NASI
Products");

        WHEREAS, NOMOS produces and sells the products described on Schedule B
attached hereto (collectively, the "NOMOS Products" and, together with the NASI
Products, the "Products");

        WHEREAS, the NASI Products are single use, consumable products that
compete most directly with, and are priced in relation to other brachytherapy
seeds;

        WHEREAS, the NOMOS Products are capital equipment and related software
that are intended for use over a period of years, and which are priced in
relation to similar capital equipment;

        WHEREAS, the NASI Products and the NOMOS Products are complementary in
nature and NOMOS AND NASI believe that the Products may be able to achieve
greater customer exposure if the sales forces of each of NOMOS and NASI are able
to promote both the NASI Products and the NOMOS Products;

        WHEREAS, NASI and NOMOS desire to work together to sell the NOMOS
Products and the NASI Products in the United States, its territories and
possessions, and in Canada and Europe (collectively, the "Territory") upon the
terms and conditions set forth herein;

        WHEREAS, NASI desires that NOMOS act as its non-exclusive agent, and
NOMOS desires to act as NASI's non-exclusive agent, in connection with sales of
NASI Products in the Territory;

        WHEREAS, NOMOS desires that NASI act as its non-exclusive agent, and
NASI desires to act as NOMOS' non-exclusive agent, in connection with sales of
NOMOS Products in the Territory;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


AGREEMENT


        NOW, THEREFORE, for and in consideration of the mutual covenants and
promises set forth in this Agreement, the receipt and sufficiency of which are
hereby acknowledged, NASI and NOMOS agree as follows:

        1.     Appointment.

        1.1   NASI hereby appoints NOMOS, and NOMOS hereby accepts such
appointment, as NASI's nonexclusive sales agent to sell NASI Products to third
parties at the prices and upon the terms and conditions determined by NASI from
time to time. The price or prices at which such NASI Products may be purchased
will be based solely upon a price list provided by NASI as the same may be
updated from time to time at the sole discretion of NASI. NOMOS sales
representatives shall have no authority to fix or otherwise negotiate such
prices.

1

--------------------------------------------------------------------------------

        1.2   NOMOS hereby appoints NASI, and NASI hereby accepts such
appointment, as NOMOS' nonexclusive sales agent to sell NOMOS Products to third
parties at the prices and upon the terms and conditions determined by NOMOS from
time to time. The price or prices at which such NOMOS Products may be purchased
will be based solely upon a price list provided by NOMOS as the same may be
updated from time to time at the sole discretion of NOMOS. NASI sales
representatives shall have no authority to fix or otherwise negotiate such
prices.

        1.3   Each party shall use its commercially reasonable best efforts to
sell and promote the other party's Products to customers in the Territory.

        1.4   In performing its duties hereunder, each party shall, and shall
cause its employees and the employees of its relevant affiliates to, comply with
all regulatory, professional and legal requirements. No employee of either party
or of any of its relevant affiliates shall make any representation, statement,
warranty or guaranty with respect to the Products that is not consistent with
current labeling of the Products, that is deceptive or misleading, that
disparages the Products or the good name, good will and reputation of the other
party or that diminishes in any material respect any Trademark.

        1.5   Each party shall have the sole responsibility for the manufacture,
shipment, distribution, warehousing, billing and order confirmation of its
Products and for the collection of receivables resulting from sales of its
Products in the Territory. Each party shall have the sole authority to determine
the price of its Products in the Territory during the Term, including price
increases and decreases and the timing thereof. Each party shall manufacture or
cause to be manufactured its Products in accordance with all applicable laws.

        2.     Commissions.

        2.1   Entitlement.    Each party shall earn a commission upon the
acceptance by the other party of an order from or on behalf of a customer to
purchase one or more Products.

        2.2   Calculation of Commission.    Each party's commission shall be ten
percent (10%) of the net sales price of each sale to the customer of the
Products. The "net sales price" shall mean the gross sales price less all
deductions and adjustments thereto including, but not limited to, any and all
trade discounts and allowances, sales, use and similar taxes, freight and
delivery charges, and credits for returns. Each party shall provide the other
party with tracking reports within 30 calendar days after the end of each
calendar month setting forth all sales performed during such month. Commissions,
for purposes of this Agreement, shall be deemed earned and payable upon invoice.

        2.3   Payment.    Each party will mail commission checks to the other
party once each month, which checks will include payment for all commissions
earned by such party through and including the last day of the preceding month.
Each commission check will be accompanied by a statement indicating which
commissions were computed.

        3.     Trademarks.

        3.1   Required Use and Compliance.    Each party shall promote each
other's Products only under their respective Trademarks and shall not use any
trademark or service mark in promoting the Products. For purposes of this
Agreement:

        (i)    "NASI Trademark" shall mean the federally registered trademark
Prospera®, and any other related trademark or service mark containing the word
"Prospera", and any other trademark or service mark (whether registered or
unregistered) that NASI uses on or with any of the NASI Products or in any
promotional material related to any of the NASI Products; and

2

--------------------------------------------------------------------------------

        (ii)   "NOMOS Trademark" shall mean the federally registered trademarks
for BAT®, CORVUS®, PEACOCK®, MIMiC®, and any other trademark or service mark
(whether registered or unregistered) that NOMOS decides to use on or with the
NOMOS Products or in any promotional material related to any of the NOMOS
Products.

        3.2   Validity of Trademarks.    Each party acknowledges the validity of
each other's right, title and interest in and to their Trademarks and shall not
have, assert or acquire any right, title or interest in or to any of the other
party's Trademarks, except as otherwise explicitly provided in this Agreement.

        3.3   Use of Trademarks.

        (i)    In connection with the subject matter hereof, each party shall
use the other party's trademarks (the NASI Trademarks and NOMOS Trademarks,
defined below, and, collectively, the "Trademarks") only in a manner consistent
with trademark usage guidelines established by each party and shall use the
other party's Trademarks only to the extent authorized herein.

        (ii)   Notice of Infringement.    Each party shall give the other party
notice of any infringement or threatened infringement of any of such other
party's Trademarks used in connection with this Agreement. In the event that one
party chooses to take enforcement action in response to the infringement or
threatened infringement of its Trademark, the other party shall reasonably
cooperate in such enforcement; provided, however, that the enforcing party shall
reimburse the other party for reasonable expenses incurred by the other party
that are related to such enforcement.

        4.     Term and Termination.

        4.1   Term of Agreement.    The initial term of this Agreement (the
"Initial Term") shall be 90 days commencing as of the date hereof. This
Agreement shall automatically renew for additional 90 day periods unless either
party notifies the other in writing no less than fifteen (15) days prior to the
end of the then current term. The Initial Term, as extended or sooner terminated
in accordance herewith is referred to herein as the "Term".

        4.2   Effects of Termination.

        (a)   Neither the termination nor expiration of this Agreement shall
release or operate to discharge either party from any liability or obligation
that may have accrued prior to such termination or expiration. Any termination
of this Agreement as provided herein shall not be an exclusive remedy but shall
be in addition to any remedies whatsoever that may be available to the
terminating party.

        (b)   Notwithstanding the giving of any notice of termination pursuant
to this Section 9, each party shall continue to fulfill its obligations under
this Agreement at all times until the effective date of any such termination.

        4.3   Actions Upon Termination.

        (a)   NOMOS Products.    Upon the termination or expiration of this
Agreement for any reason with respect to the NOMOS Products, NASI shall
immediately cease all of its activities for the terminated NOMOS Products,
discontinue any use of the NOMOS Trademarks related to the terminated NOMOS
Products, and return to NOMOS any material containing NOMOS Trademarks.

        (b)   NASI Products.    Upon the termination or expiration of this
Agreement for any reason with respect to the NASI Products, NOMOS shall
immediately cease all of its activities for the terminated NASI Products,
discontinue any use of the NASI Trademarks related to the

3

--------------------------------------------------------------------------------




terminated NASI Products, and return to NASI or destroy all materials containing
NASI Trademarks.

        5.     Confidentiality.

        5.1   Each party acknowledges that it may receive confidential or
proprietary information of the other party in the performance of this Agreement.
Each party shall hold confidential and shall not, directly or indirectly,
disclose, publish or use for the benefit of any third party or itself, except in
carrying out its duties hereunder, any confidential or proprietary information
of the other party or confidential or proprietary information jointly developed
by the parties, without first having obtained the furnishing party's written
consent to such disclosure or use. "Confidential or Proprietary Information"
shall include (without limitation) know-how, scientific information, clinical
data, efficacy and safety data, adverse event information, formulas, methods and
processes, specifications, customer information, business plans, and all other
intellectual property. "Confidential or Proprietary Information" shall also
include pricing information (including discounts, rebates and other price
adjustments) and other terms and conditions of sales. This restriction shall not
apply to any information within the following categories:

        (i)    is or becomes part of the public domain other than by
unauthorized acts of the party obligated not to disclose such information or its
affiliates, sublicensees, consultants and contractors, as applicable;

        (ii)   can be shown by written documentation to have been disclosed to
or already in the possession of the receiving party or its affiliates or
sublicensees by a third party, provided such information was not obtained by
such third party directly or indirectly from the other party under this
Agreement pursuant to a confidentiality agreement;

        (iii)  can be shown by written documentation to have been independently
developed by the receiving party or its affiliates without breach of any of the
provisions of this Agreement by personnel without access to the confidential
information;

        (iv)  is disclosed by the receiving party pursuant to interrogatories,
formal requests for information or documents, subpoena, or a civil investigative
demand of a court or governmental agency; provided, however, that, to the extent
practicable, the receiving party notifies the other party promptly following
receipt thereof so that the other may seek a protective order or other
appropriate remedy to prevent or limit such disclosure, and provided further
that the disclosing party furnishes only that portion of the information which
it is advised by counsel is legally required and imposes such obligations of
secrecy as are possible in that regard;

        (v)   is required to be disclosed by a party under any statutory,
regulatory or similar legislative requirement or any rule of any stock exchange
to which it or any affiliate is subject; provided, however, that the
non-disclosing party shall be allowed to review the proposed disclosure and the
disclosing party agrees to consider in good faith any proposed revisions thereof
provided to the disclosing party within two (2) business days of the
non-disclosing party's receipt of the proposed disclosure and the parties shall
seek confidential treatment for such disclosure as permitted by applicable law;
or

        (vi)  is required by authorities to obtain regulatory approval.

        5.2   The obligations set forth in this Section 5 shall survive the
termination or expiration of this Agreement for a period of five (5) years.

4

--------------------------------------------------------------------------------

        6.     Indemnification and Insurance.

        6.1   Indemnification by NASI.    NASI shall defend, indemnify and hold
NOMOS and its affiliates, and their respective officers, directors, employees,
successors and assigns, harmless from and against any and all claims,
liabilities, losses, costs, actions, suits, damages and expenses (other than
special, incidental, consequential or punitive damages, but including reasonable
attorneys' fees and costs) arising out of: (a) any breach by NASI of any
representation, warranty or covenant contained in this Agreement; (b) the
infringement or alleged infringement of any patent, trademark or other
intellectual property rights of a third party by its activities with respect to
the NASI Products or NASI Trademarks; (c) any personal injury (including death)
and/or property damage resulting from the handling, possession or use of the
NASI Products; (d) any claims by third parties relating to the performance or
nonperformance of NASI's obligations under this Agreement; and (e) any other
liability arising out of the manufacture, marketing, labeling, distribution or
use of the NASI Products; provided, however, that NASI shall not be required to
indemnify NOMOS with respect to any such claim, liability, loss, cost, action,
suit, damage or expense hereunder to the extent covered by NOMOS'
indemnification obligation in Section 6.2, or which arises from NOMOS' negligent
act or omission or intentional misconduct or that of any NOMOS Affiliate.

        6.2   Indemnification by NOMOS.    NOMOS shall defend, indemnify and
hold NASI and its affiliates, and their respective officers, directors,
employees, successors and assigns, harmless from and against any and all claims,
liabilities, losses, costs, actions, suits, damages and expenses (other than
special, incidental, consequential or punitive damages, but including reasonable
attorneys' fees and costs) arising out of: (a) any breach by NOMOS of any
representation, warranty or covenant contained in this Agreement; (b) the
infringement or alleged infringement of any patent, trademark or other
intellectual property rights of a third party by its activities with respect to
the NOMOS Products or Trademark in accordance with the terms and conditions of
this Agreement; (c) any personal injury (including death) and/or property damage
resulting from the handling, possession or use of the NOMOS Products; (d) any
claims by third parties relating to the performance or nonperformance of NOMOS'
obligations under this Agreement; and (e) any other liability arising out of the
manufacture, marketing, labeling, distribution or use of the NOMOS Products;
provided, however, that NOMOS shall not be required to indemnify NASI with
respect to any such claim, liability, loss, cost, action, suit, damage or
expense hereunder to the extent covered by NASI's indemnification obligation in
Section 6.1, or which arises from NASI's negligent act or omission or
intentional misconduct or that of any NASI Affiliate.

        6.3   Insurance.    Each party shall maintain insurance (either through
purchase of a policy form a nationally recognized third party insurer or through
maintenance of a self-insurance program) against such risks and upon such terms
(including coverages, deductible limits and self-insured retentions) as is
customary for the activities to be conducted by such party under this Agreement
and is appropriate to cover its indemnification obligations hereunder.

        7.     Representations and Warranties.

        7.1   By NASI.    NASI represents and warrants to NOMOS that:

        (a)   the execution, delivery and performance of this Agreement by NASI
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which NASI is a party;

        (b)   the execution, delivery and performance of this Agreement by NASI
does not require the consent of any Person or the authorization of (by notice or
otherwise) any governmental or regulatory authority;

5

--------------------------------------------------------------------------------




        (c)   the rights granted by NASI to NOMOS hereunder do not conflict with
any rights granted by NASI to any third party;

        (d)   its services hereunder will be provided in a professional, ethical
and competent manner; and

        (e)   it has reviewed the available safety data relating to the NASI
Products and has no reason to believe the NASI Products are not safe.

        7.2   By NOMOS.    NOMOS represents and warrants to NASI that:

        (a)   the execution, delivery and performance of this Agreement by NOMOS
does not conflict with, or constitute a breach of or under, any order, judgment,
agreement or instrument to which NOMOS is a party;

        (b)   the execution, delivery and performance of this Agreement by NOMOS
does not require the consent of any Person or the authorization of (by notice or
otherwise) any governmental or regulatory authority;

        (c)   the rights granted by NOMOS to NASI hereunder do not conflict with
any rights granted by NOMOS to any third party;

        (d)   its services hereunder will be provided in a professional, ethical
and competent manner; and

        (e)   it has reviewed the available safety data relating to the NOMOS
Products and has no reason to believe the NOMOS Products are not safe.

        8.     Notices.    Except as otherwise specifically provided herein, any
notice or other documents to be given under this Agreement shall be in writing
and shall be deemed to have been duly given if sent by registered post,
nationally recognized overnight courier or confirmed facsimile transmission to a
party (followed by hard copy by mail) or delivered in person to a party at the
address or facsimile number set out below for such party or such other address
as the party may from time to time designate by written notice to the other:

        If to NASI:

North American Scientific, Inc.
20200 Sunburst Street
Chatsworth, California 91311
Attention: David King, Esq.
Facsimile: (818) 734-5837

        If to NOMOS:

NOMOS Corporation
200 West Kensinger Drive, Suite 100
Cranberry Township, Pennsylvania 16006
Attention: John W. Manzetti, President
Facsimile: (724) 741-8600

        Any such notice or other document shall be deemed to have been received
by the addressee three (3) business days following the date of dispatch of the
notice or other document by post or, where the notice or other document is sent
by overnight courier, by hand or is given by facsimile, simultaneously with the
transmission or delivery thereof.

6

--------------------------------------------------------------------------------

        9.     Miscellaneous Provisions.

        9.1   Binding Effect; Assignment.    This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
permitted successors and assigns. Neither party shall assign or otherwise
transfer this Agreement or any interest herein or right hereunder without the
prior written consent of the other party, and any such purported assignment,
transfer or attempt to assign or transfer any interest herein or right hereunder
shall be void and of no effect.

        9.2   Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to any choice of law or conflict of law rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware.

        9.3   Entire Agreement; Amendment.    This Agreement contains all of the
terms agreed to by the parties regarding the subject matter of this Agreement
and supersede any prior agreements, understandings or arrangements between them,
whether oral or in writing. This Agreement may not be amended, modified, altered
or supplemented except by means of a written agreement or other instrument
executed by both of the parties hereto. No course of conduct or dealing between
the parties shall act as a modification or waiver of any provisions of this
Agreement.

        9.4   Severability.    In the event that any of the provisions or a
portion of any provision of this Agreement are held to be invalid, illegal or
unenforceable by a court of competent jurisdiction or a governmental authority,
such provision or portion of provision shall be construed and enforced as if it
had been narrowly drawn so as not to be invalid, illegal or unenforceable and
the validity, legality and enforceability of the enforceable portion of any such
provision and the remaining provisions shall not be adversely affected thereby.

        9.5   Relationship of the Parties.    The parties hereto are acting and
performing as independent contractors. Nothing in this Agreement creates a
partnership or joint venture relationship. All financial obligations associated
with each party's business shall be the sole responsibility of such party.

        9.6   Public Announcements.    The form and content of any public
announcement to be made by one party regarding this Agreement, or the subject
matter contained herein, shall be subject to the prior written consent of the
other party (which consent shall not be unreasonably withheld, delayed or
conditioned), except as may be required by applicable law (including, without
limitation, disclosure requirements of NASDAQ or any other stock exchange) in
which event the party making the announcement shall endeavor to give the other
party reasonable advance notice and review of any such disclosure.

        9.7   Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.

7

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have duly executed this Agency Agreement
as of the first date written above.

    NORTH AMERICAN SCIENTIFIC, INC.
 
 
By:
/s/  L. MICHAEL CUTRER      

--------------------------------------------------------------------------------

L. Michael Cutrer
President and Chief Executive Officer
 
 
NOMOS CORPORATION
 
 
By:
/s/  JOHN W. MANZETTI      

--------------------------------------------------------------------------------

John W. Manzetti
President and Chief Executive Officer

8

--------------------------------------------------------------------------------


Schedule A



List of NASI Products


•MED 3631A/M—I-125 brachytherapy seed (trade name Prospera® I-125).

•MED 3633—Pd-103 brachytherapy seed (trade name Prospera® Pd-103).

•RTP Products, including steppers, stablizers, and all accessory products.

        NASI Products, for purposes of commission calculations, do not include
charges for services provided by outside vendors, such as pre-loading needles,
placing seeds in strand, and sterilization services.

--------------------------------------------------------------------------------


Schedule B



List of NOMOS Products


•PEACOCK®, an intensity modulated radiation therapy (IMRT) planning and delivery
system, which includes CORVUS® and NOMOS' own multileaf collimator, MIMiC®,
which is able to shape or conform radiation to fit the size and shape of a tumor
target while dramatically reducing exposure to nearby healthy tissue.

•CORVUS®, an IMRT inverse treatment planning system, which is a software-based
product for delivering the prescribed dose to the identified target while
limiting dose to sensitive structures.

•BAT®, an imaged guided radiation therapy (IGRT) product that uses ultrasound to
confirm the location of target organs or tumors within the patient's body prior
to a radiation therapy treatment.

•AutoCrane®, NOMOS' patient positioning product.

•Other various accessory products.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10



AGENCY AGREEMENT
RECITALS
AGREEMENT

Schedule A



List of NASI Products

Schedule B



List of NOMOS Products
